DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement dated May 12. 2022 is withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Shan on July 13, 2022.
The application has been amended as follows: 
In claim 1, the term “derivative” has been replaced with “monomer” in line 1.
In claim 2, the term “derivative” has been replaced with “polymer” in lines 1 and 3.
In claim 2, the term “comprises” has been replaced with “comprising” in line 2.
In claim 2, the following formula “
    PNG
    media_image1.png
    180
    261
    media_image1.png
    Greyscale
” has been added between the terms “A” and “with” in said claim.
In claim 3, the phrase “1:(1.87-3.75)” has been replaced with “1:1.87-3.75” in line 2.
Claim 5 has been canceled.
In claim 7, the phrase, “(about 40°C)” has been replaced with “of about 40°C” in line 3.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-4 and 6-9 are allowed. The compounds of formula (I) are novel because an STN chemical structure and classification search of the prior art did not reveal any applicable references.  
The closest prior arts are found in CN 106011217 and CN 10585934, which describe compound A and intended uses of said compound. However, the ‘217 nor the ‘934 publication teach the incorporation of compound A in a perchloroethylene polymer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624